     Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 1 of 14 PageID #:5559



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DAVID ISRAEL,                                 )      Case No. 17-cv-06452
                       Plaintiff,             )      Consolidated with Case No. 17-cv-06643
                                              )
                v.                            )      Honorable Charles R. Norgle, Sr.
                                              )      Room 2341
MICHAEL BUCON, individually and               )
as agent of James Adams and Xtreme            )
Protection Services, LLC, JAMES               )      Magistrate Judge Maria Valdez
ADAMS, individually and as agent of           )      Room 1041
Xtreme Protection Services, LLC and           )
XTREME PROTECTION SERVICES,                   )
LLC,                                          )
                      Defendants.             )
DAVID ISRAEL,                                 )
                      Plaintiff,              )
               v.                             )
                                              )
DIANE ISRAEL, and                             )
SHAWN ENGBRECHT,                              )
                  Defendants.                 )

       DAVID ISRAEL’S MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO
                               LIABILITY

         NOW COMES Plaintiff, David Israel (“David”), by his attorneys, Ariel Weissberg and the

law offices of Weissberg and Associates, Ltd., and hereby moves this Court, pursuant to Federal

Rule of Civil Procedure 56(a), to enter partial summary judgment as to liability in favor of David

Israel and against Defendants James Adams (“Adams”), Xtreme Protection Services, LLC

(“Xtreme”) and Diane Israel (“Diane”) on the Fifth Amended Complaint, and states as follows:

                                    I.     INTRODUCTION

A.       Background

         1.     This case arises from events occurring in 2014 and 2015 related to the surveillance

of David and Harey Israel.




                                                                                      Page 1 of 14
  Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 2 of 14 PageID #:5560



       2.      On August 15, 2018, David filed the Fifth Amended Complaint against Adams,

Diane, Xtreme, Michael Bucon and Shawn Engbrecht. (Dkt. No. 387) (“Fifth Amended

Complaint”). In the Fifth Amended Complaint, David sued the defendants for (i) trespassing and

illicitly placing listening devices in his office; (ii) intercepting his telephone conversations and

eavesdropping on telephone and in-person communications with several of his attorneys

(regarding, but not limited to, an inheritance of more than $20 million) in David’s office; (iii)

attaching SIM card enabled GPS tracking devices on his cars that transmitted their location when

the associated number received a text; (iv) sending harassing and threatening text messages to him

in the summer of 2015; (v) engaging in a conspiracy to obtain David’s private information,

including sending a teddy bear from a cancer society with a listening device stitched into the teddy

bear to obtain such information and to harass and intimidate David; and (vi) intentionally inflicting

emotional distress upon David. David seeks compensatory and punitive damages in this action.

       3.      On August 29, 2018, Diane filed Diane Israel’s Answer to Plaintiff David Israel’s

Fifth Amended Complaint (Dkt. No. 412) (“Diane Answer”). A copy of the Diane Answer is

appended to David Israel’s Statement of Uncontested Material Facts in Support of David Israel’s

Motion for Summary Judgment (“David Statement”), filed contemporaneously with this Motion as

Exhibit 1. In the Diane Answer, Diane responded to virtually all of the factual allegations as

follows: “Based upon the assertion of her rights under the Fifth Amendment to the United States

Constitution, Diane neither admits nor denies the allegations of paragraph __.”

       4.      On August 30, 2018, James and Xtreme filed Defendants James Adams and Xtreme

Protection Services, LLC Answer to Plaintiff David Israel’s Fifth Amended Complaint (Dkt. No.

415) (“Adams Answer”). A copy of the Adams Answer is appended to the David Statement as

Exhibit 2. In the Adams Answer, Adams responded to virtually all of the factual allegations as




                                                                                       Page 2 of 14
     Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 3 of 14 PageID #:5561



follows: “Adams declines to answer the allegations of paragraph __ based on the assertion of his

rights under the Fifth Amendment to the United States Constitution. Without waiving his assertion

of the Fifth Amendment, however, Adams will not contest the allegations of paragraph __.”

Xtreme adopted Adams invocation of the Fifth Amendment in the same paragraphs Adams

asserted the Fifth Amendment in the Adams Answer.

         5.    Given the Defendants’ failure to deny David’s allegations, Magistrate Judge Valdez

concluded and ruled on May 30, 2018 that such failure was the “functional equivalent of an

admission” of all of those allegations, and that ruling was also definitively agreed with and

confirmed by Judge Norgle’s order on September 20, 2018. Defendants cannot now take a

different and contrary position.

         6.    Therefore, there is no genuine issue of any material fact alleged in the Complaint,

and summary judgment on the issue of liability should be entered in favor of David on all counts

of the Complaint.

B.       Removal to Federal Court and Consolidation

         7.    This case was initiated in the Circuit Court of Cook County as two separate cases:

(a) David Israel v. Michael Bucon, individually and as agent of James Adams and Xtreme

Protection Services, LLC, James Adams, individually and as agent of Xtreme Protection Services,

LLC and Xtreme Protection Services, LLC, 17-L-006026 (“Adams State Court Action”); and (b)

David Israel v. Diane Israel, 17-L-7184 (“Diane State Court Action”).

         8.    On September 7, 2017, Adams and Xtreme, with the written consent of Michael

Bucon (“Bucon”), filed a Notice of Removal to remove the Adams State Court Action to the United

States District Court for the Northern District of Illinois, Eastern Division (Dkt. No. 1).




                                                                                        Page 3 of 14
     Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 4 of 14 PageID #:5562



         9.     On September 14, 2017, Diane filed a Notice of Removal to remove the Diane State

Court Action, to the United States District Court for the Northern District of Illinois, Eastern

Division (“Diane Case”) (Diane Case Dkt. No. 1).

         10.    On September 20, 2017, Diane filed Defendant’s Motion to Reassign Pursuant to

Local Rule 40.4 and for Consolidation Pursuant to Fed. R. Civ. P. 42(A) (Dkt. No. 20) in the

instant case (“Motion to Consolidate”).

         11.    On October 13, 2017, David filed Plaintiff’s Response to Diane Israel’s Motion for

Reassignment and for Consolidation (Dkt. No. 38) in the instant case.

         12.    On October 20, 2017, Diane filed Defendant’s Reply in Support of her Motion to

Reassign Pursuant to Local Rule 40.4 and for Consolidation Pursuant to Fed. R. Civ. P. 42(A)

(Dkt. No. 44) in the instant case.

         13.    On December 7, 2017, the Court granted Diane’s Motion to Consolidate. (Dkt. No.

70) in the instant case.

         14.    Following the removals and consolidation, all the pleadings and discovery have

been issued in the instant case.

C.       Discovery Issued in the Case

         15.    Prior to the removal to this court and afterwards, the parties exchanged discovery

requests, requests to admit and responses. In Defendants’ responses, the Fifth Amendment

privilege was asserted instead of substantive responses. A detailed listing of those documents is

attached hereto as Exhibit 1 and incorporated herein by reference.




                                                                                     Page 4 of 14
     Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 5 of 14 PageID #:5563



D.       David’s Motions to Compel Against Adams and Xtreme

         16.   Because of the broad use of the assertion of the Fifth Amendment by Adams and

Xtreme, the Court ruled on multiple motions to compel David filed against Adams and Xtreme.

David filed the motions to compel, described below, to seek discovery on liability issues.

         17.   On September 11, 2017, David filed Plaintiff’s Motion to Compel James Adams

and Xtreme Protection Services, LLC to Respond to Outstanding Discovery Requests (Dkt. No. 9)

(“MTC Adams and Xtreme”).

         18.   On September 29, 2017, Adams and Xtreme filed Defendants James Adams and

Xtreme Protection Services’ Memorandum in Opposition to Plaintiff’s Motion to Compel

Discovery Responses (Dkt. No. 31) (“Adams and Xtreme Response to MTC”).

         19.   On October 6, 2017, David filed Plaintiff’s Reply in Support of His Motion to

Compel Discovery Responses from James Adams and Xtreme Protection Services, LLC (Dkt. No.

36) (“David Reply to MTC Adams and Xtreme”).

         20.   On December 12, 2017, the Magistrate Judge entered an order granting in part and

denying in part the MTC Adams and Xtreme (Dkt. No. 78) (“Order on MTC Adams and Xtreme”).

A copy of the Order on MTC Adams and Xtreme is appended hereto as Exhibit 2. The Magistrate

Judge granted the MTC Adams and Xtreme for: (a) all discovery responses by Xtreme; and (b)

Interrogatory No. 1, 3 and 4 (limited to the extent David alleges particular phone numbers directed

communications to him during the relevant time frame), 10, 11 to Adams. Order on MTC Adams

and Xtreme pp. 4, 7 and 8. The Magistrate denied the MTC Adams and Xtreme for: (a) Requests

for Production to Adams 2-17; (b) Interrogatory No. 14 to Adams, finding it relevant whether

Adams pleaded the Fifth Amendment on his behalf in proceedings before the Illinois Department

of Financial and Professional Regulation; Interrogatory No. 14 to Xtreme and Interrogatory No.




                                                                                      Page 5 of 14
  Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 6 of 14 PageID #:5564



15 to Adams, finding that the responses were fulsome and the Court could not compel more

fulsome answers; and (c) the Requests for Inspection. Id., pp. 6, 8 and 9.

       21.     On March 2, 2018, David filed Plaintiff’s Motion to Compel Defendant, James

Adams, to Respond to Outstanding Discovery (Dkt. No. 125) (“MTC Adams”), incorporating the

arguments made in the MTC Adams and Xtreme and the David Reply to MTC Adams and Xtreme.

       22.     On March 5, 2018, Adams filed Defendants’ Motion to Strike Plaintiff’s Second

Motion to Compel Against Defendant Adams (Dkt. No. 127) (“Adams MTS”).

       23.     On March 6, 2018, the Magistrate Judge entered an order granting the Adams MTS

and denying the MTC Adams without prejudice (“Order on MTC Adams”) (Dkt. No. 129), striking

the MTC Adams for failing to comply with LR 37.1, this Court’s standing orders and for being

premature in light of Defendants’ agreement to provide a list of issues on which they do not intend

to offer evidence at trial. A copy of the Order on MTC Adams is appended hereto as Exhibit 3.

       24.     On April 16, 2018, David filed Plaintiff’s Combined Motion to Compel Discovery

Against Defendants Diane Israel and James Adams (Dkt. No. 162) (“MTC Adams and Diane”).

       25.     On May 1, 2018, Adams filed Defendant Adams’ Motion to Strike Plaintiff’s Third

Motion to Compel the Production of Documents (Dkt. No. 177) (“Adams Second MTS”).

       26.     On May 1, 2018, Diane filed Diane Israel’s Joinder of Adams’ Motion to Strike

David’s Motion to Compel and Response to David’s Motion to Compel (Dkt. No. 181) (“Diane

Joinder”).

       27.     On May 8, 2018, David filed Plaintiff’s Reply in Support of His Combined Motion

to Compel Discovery Against Defendants Diane Israel and James Adams (Dkt. No. 194) (“David

Reply to MTC Adams and Diane”).




                                                                                      Page 6 of 14
     Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 7 of 14 PageID #:5565



         28.   On May 30, 2018, the Magistrate Judge entered an order, among other things,

denying the MTC Adams and Diane (Dkt. No. 243) (“Order on MTC Adams and Diane”), for

failing to explain how the requested discovery relates to matters other than those admitted to or

that will not be contested at trial, and discovery on uncontested issues is not proportional to the

needs of the case. A copy of the Order on MTC Adams and Diane is appended to the David

Statement as Ex. 13. See Ex. 13 to David Statement, p. 21.

E.       David’s Motions to Compel Against Diane

         29.   Because of the broad use of the assertion of the Fifth Amendment by Diane, the

Court ruled on multiple motions to compel filed against Diane. David filed these motions to

compel, described below, to seek discovery on liability issues.

         30.   On December 27, 2017, David filed Plaintiff’s Motion to Compel Defendant Diane

Israel to Respond to Outstanding Discovery (Dkt. No. 84) (“David MTC Diane”).

         31.   On January 16, 2018, Diane filed Diane Israel’s Response in Opposition to

Plaintiff’s Motion to Compel Diane Israel to Respond to Outstanding Discovery (Dkt. No. 94)

(“Diane Response to MTC”).

         32.   On January 25, 2018, David filed Plaintiffs’ Reply in Support of His Motion to

Compel Defendant Diane Israel to Respond to Outstanding Discovery (Dkt. No. 98) (“David Reply

to MTC Diane”).

         33.   On March 20, 2018, the Magistrate Judge entered an order, among other things,

striking the David MTC Diane in light of the Order on MTC Adams (Dkt. No. 133) (“Order on

David MTC Diane”). A copy of the Order on David MTC Diane is appended hereto as Exhibit 4.




                                                                                      Page 7 of 14
     Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 8 of 14 PageID #:5566



           34.       On August 21, 2018, David filed David Israel’s Motion to Compel Diane Israel to

Respond to Discovery Relating to Her Current Net Worth. 1 (Dkt. No. 397) (“David Second MTC

Diane”).

           35.       On September 4, 2018, Diane filed Diane’s Response to David’s Motion to Compel

Financial Records; Motion to Quash Financial Subpoenas; and Motion to Produce all Additional

Financial Records as “Attorneys’ Eyes Only” (Dkt. No. 423) (Diane Response to Second MTC”).

           36.       On September 7, 2018, David filed David Israel’s Reply to his Motion to Compel

Diane Israel to Respond to Discovery Relating to Her Current Net Worth (Dkt. No. 439) (David

Reply to Second MTC Diane”).

D.         Diane’s Motion to Limit

           37.       On May 4, 2018, Diane filed Diane Israel’s Motion for Protective Order limiting

Discovery on Liability Issues (Dkt. No. 187) (“Diane Motion to Limit”). In the Diane Motion to

Limit, Diane requested that the Magistrate Judge enter an order limiting discovery on liability

issues. In support of the Diane Motion to Limit, Diane appended a copy of her proposed answer

to the most version of the complaint at that time wherein Diane responded to ‘virtually all of the

operative factual allegations with the following response: “Based upon the assertion of her rights

under the Fifth Amendment to the United States Constitution, Diane neither admits nor denies the

allegations of paragraph __.’” Diane Motion to Limit, p.2. As a result, Diane argued, her

responses were the equivalent of “an unqualified admission” pursuant to Fed. R. Civ. P. 8(d) and

Ayat v. Societe Air France, 2008 WL 114936 (N.D.Cal. Jan 8, 2008) (“Ayat”). Id., p. 2-3. Thus,

because Diane’s proposed answers to the complaint were deemed admitted, Diane argued the

Diane Motion to Limit should be granted. Id., p. 2.



1
    This was a redacted version of a filing.


                                                                                       Page 8 of 14
  Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 9 of 14 PageID #:5567



        38.     On May 21, 2018, David filed Plaintiff’s Response to Defendant, Diane Israel’s

Motion for Protective Order Limiting Discovery on Liability Issues (Dkt. No. 187) (Dkt. No. 223)

(“David Response to Diane”).        In the David Response to Diane, David requested that the

Magistrate Judge deny the Diane Motion to Limit. In the David Response to Diane, David argued

that the Diane Motion to Limit was prematurely filed since Diane had not yet actually filed an

answer. David Response to Diane, p. 2. David further argued that given her refusal to admit or

deny, Diane’s proposed answer was not actually an answer at all, citing to LaSalle Bank Lake View

v. Seguban, 54 F.3d 387 (7th Cir. 1995) (“LaSalle”). Id., p. 4. Under LaSalle, David argued that

deeming Diane’s proposed answer as an “inference of guilt” was forbidden, and thus, David

needed to conduct discovery as to liability in order to paint a full picture of liability. Id.

        39.     On May 23, 2018, Diane filed Diane Israel’s Reply in Support of her Motion for

Protective Order Limiting Discovery on Liability Issues (Dkt. 187) (Dkt. No. 230) (“Diane

Reply”). In the Diane Reply, Diane reiterated her commitment to filing an answer substantially

pleading the Fifth Amendment and argued that should the Court find that the answer she does file

substantially different than what she presented, the Court could use its discretionary powers to deal

with her effectively. Diane Reply, p. 2. Furthermore, Diane asserted that Fed. R. Civ. P. “8(b)(6)

plainly provides that Diane’s assertions of the Fifth Amendment in would be deemed admissions.”

Id. Consequently, Diane argued, the Magistrate Judge should grant the Diane Motion to Limit.

        40.     On May 30, 2018, Magistrate Judge Valdez entered an order on, among other

things, Diane’s Motion to Limit (“Magistrate Order”) (Dkt. No. 243). A copy of the Magistrate

Order is attached to the David Statement as Exhibit 13. The Magistrate Order called Diane’s

answer a “gift of a liability admission,” and claimed that “asserting the privilege in an answer, and

thus failing to deny an allegation is the functional equivalent of an admission.”




                                                                                          Page 9 of 14
 Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 10 of 14 PageID #:5568



       41.     On June 13, 2018, Plaintiff filed Plaintiff, David Israel’s Objections to the

Magistrate’s Order Issued on May 30, 2018 (DE 243) pursuant to Civil Procedure Rule 72(a)

(Dkt. No. 280) (“David Objection”). In the David Objection, among other things, David requested

that the District Court Judge modify or set aside the Magistrate Order for being clearly erroneous.

David cited to National Acceptance Company of America v. Bathalter 705 F.2d 924 (7th Cir. 1983)

(“Nat’l Acceptance”) and Baxter v. Palmigiano, 425 U.S. 308, 96 S.Ct. 1551, 47 L.Ed.2d 810

(1976) (“Baxter”) to support his argument in the David Objection. Under Nat’l Acceptance and

Baxter, David argued, “a plaintiff may not rest a judgment on a defendant’s constitutionally

protected silence alone” and that “a valid claim of privilege in response to the allegations of a

complaint must not be treated as an admission of those allegations.” David Objection, p. 6. David

argued that the Magistrate Judge took Diane’s proposed answer a proof that David established

liability and then restricted his discovery as to liability, which was clearly erroneous and contrary

to the holdings of Nat’l Acceptance and Baxter. Id.

       42.     On September 20, 2018, the District Court entered an order declining to modify or

set aside any portion of the Magistrate Order (Dkt. No. 471). A copy of the District order is

attached to the David Statement as Exhibit 14.

E.     Adams Motion to Limit

       43.     On August 20, 2018, Adams filed Defendant James Adams’s Motion to Determine

that Certain of the Court’s Rulings Apply Equally to Him and Unopposed Motion to Amend the

Court’s Order Regarding his Disposition (Dkt. No. 395) (“Adams Motion to Limit”). In the

Adams Motion to Limit, Adams noted that the Court granted, among other things, the Diane

Motion to Limit. Adams Motion to Limit, ¶3. Given the Court’s ruling and that “Adams is

identically situated to Diane,” Adams requested that the Court apply the rulings on the Diane




                                                                                      Page 10 of 14
 Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 11 of 14 PageID #:5569



Motion to Limit to Adams as well. Id., ¶¶11-12. Adams argued that the Court’s reasoning in

granting the Diane Motion to Limit would “apply to Adams in exactly the same way it applies to

Diane” and Plaintiff had not “provided a principled—let alone persuasive—explanation why the

orders do not apply to Adams” in support of its request. Id., ¶12.

       44.     On August 23, 2018, the Court denied the Adams Motion to Limit (Dkt. No. 400)

(“Adams Initial Order”). The Court stated that it could not “summarily conclude that Adams

should enjoy the benefits of the Court’s ruling without the need for further argument,” providing

as an example that Diane asserted that “she would functionally admit nearly all of Plaintiff’s

allegations related to liability,” but that “the record contains no such affirmative statement from

Adams.” Adams Initial Order, p. 5.

       45.     On September 7, 2018, Adams filed Defendant James Adams’s Renewed Motion –

After Having Answered the Complaint and Indicated Areas of No Contest – to Limit Discovery

About Liability (Dkt. No. 436) (“Adams Renewed Motion”). In the Adams Renewed Motion,

Adams renewed the Adams Motion to Limit on the basis that Adams filed the Adams Answer on

August 30, 2018. Adams Renewed Motion, ¶1. Because the Adams Answer demonstrated that

Adams “functionally admitted liability on the record,” Adams argued that the Court should

similarly find in favor of Adams as it did for Diane in the Magistrate Order. Id., ¶6. Like the

Diane Motion to Limit, the Adams Renewed Motion cited to Rule 8(d) and Ayat. Id., ¶¶8-9.

Furthermore, Adams argued that “David created a window of time for the Court to consider the

merits” of the Adams Renewed Motion. Id., ¶1.

       46.     On September 19, 2018, David filed Plaintiff’s Response to James Adams Renewed

Motion to Limit Discovery About Liability (Dkt. No. 464) (“David Response to Adams”). In the

David Response to Adams, David argued that the Adams Renewed Motion should be denied for




                                                                                    Page 11 of 14
 Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 12 of 14 PageID #:5570



being (a) untimely; and (b) on the merits. Relating to timeliness, David argued that although the

Magistrate Order was entered on May 30, 2018, four months later, Adams failed to join the

motions. David Response to Adams, p. 2. Furthermore, David stated that any “window of time”

purportedly created by David, was closed by the Magistrate Judge in the Adams Initial Order,

where the Magistrate Judge stated that “the parties may come to whatever private agreement they

wish, the Court will not give that agreement a judicial imprimatur.” Id. Like his arguments in the

David Response to Diane and the David Objection, David argued that the Adams Renewed Motion

should be denied on the merits, pursuant to LaSalle and Nat’l Acceptance, which prohibit treating

the assertion of the Fifth Amendment as an admission. Id., p. 2-5.

       47.     On September 21, 2018, Adams filed Defendant James Adams’s Reply in Support

of His Renewed Motion to Limit Discovery About Liability (Dkt. No. 470) (“Adams Reply”). In

the Adams Reply, Adams argued that his motion was not untimely because he filed the Adams

Response and that there was no supporting statute, rule or case in support of David’s conclusion

about timeliness. Adams Reply, p. 2. Secondly, Adams argued that David misunderstood LaSalle,

Nat’l Acceptance and Baxter, and that the trio of cases held that “silence in and of itself” was

insufficient to support liability. Id., p. 4. In the Adams Answer, Adams stated he invoked the

Fifth Amendment and affirmatively stated he would not contest any fights. Id. Thus, Adams

argued, he was inviting the application of Rule 8. Id.

       48.     On October 4, 2018, the Magistrate Judge entered an order granting Adams

Renewed Motion (Dkt. No. 475) (“Adams Second Order”). A copy of the Adams Second Order

is attached to the David Statement as Exhibit 15.




                                                                                    Page 12 of 14
 Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 13 of 14 PageID #:5571



               II.    THE COURT SHOULD GRANT SUMMARY JUDGMENT

         49.     Summary judgment is appropriate if this Court, after viewing all facts in a light

most favorable to the non-movant, finds that no genuine issue of material fact exists and that David

is entitled to judgment as a matter of law. India Breweries, Inc. v. Miller Brewing Co., 612 F.3d

651, 658 (7th Cir. 2010); Wilson v. Souchet, 168 F.Supp.2d 860, 864 (N.D. Ill. 2001).

         50.     David moves for summary judgment because the Magistrate Judge, in entering the

Magistrate Order, took the proposed answer filed by Diane as proof that David has established

liability and then restricted his ability to conduct any further discovery to allow David to support

his claims at trial. The Magistrate Judge did not provide David with an opportunity to conduct

further discovery because Diane’s answer, according to the Magistrate, “is the functional

equivalent of an admission.” Ex. 13 to David Statement, Magistrate Order, p. 18. She stated that

Diane has “for all relevant purposes, admitted the fact is true.” Id. The Magistrate assumed that

the assertion of the Fifth Amendment is a “gift of liability.” Id., at 17. The Magistrate stated she

was “perplexed” by the distinction between admitting an allegation or pleading the Fifth

Amendment in response to the allegation. Id., at 18. Thus, by the Magistrate Order and the District

Court’s subsequent refusal to modify or set aside any portion of the Magistrate Order, the Diane

Answer has established liability in this case and David is entitled to summary judgment.

Additionally, by granting the Adams Renewed Motion, which requested the Court find similarly

as it did to Diane based on its functional admissions in the Adams Answer, the Adams Answer has

established liability for Adams and Xtreme in this case. Ex. 15 to David Statement, Adams Second

Order.

         51.     In support of this Motion, David relies on (a) David Israel’s Statement of Material

Facts in Support of David Israel’s Motion for Summary Judgment and the exhibits appended




                                                                                      Page 13 of 14
 Case: 1:17-cv-06452 Document #: 491 Filed: 10/24/18 Page 14 of 14 PageID #:5572



thereto; and (b) David Israel’s Memorandum of Law in Support of David Israel’s Motion for

Summary Judgment contemporaneously filed with this Motion.

       WHEREFORE, Plaintiff, David Israel, prays that the Court that the Court enter partial

summary judgment as to liability in favor of David Israel and against Defendants Diane Israel,

James Adams and Xtreme Protection Services, LLC; and for such other relief as the court deems

appropriate.

                                           DAVID ISRAEL, Plaintiff


                                           By:    /s/ Ariel Weissberg
                                                 One of his attorneys
Ariel Weissberg, Esq. (No. 03125591)
Weissberg and Associates, Ltd.
401 S. LaSalle St., Suite 403
Chicago, IL 60605
T. 312-663-0004
Email: ariel@weissberglaw.com




                                                                                Page 14 of 14
